COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 JESUS MORA,                                   '
                                                              No. 08-13-00362-CR
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                                34th District Court
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                            State.
                                               '               (TC# 20120D05484)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until June 4, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Louis Elias Lopez, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before June 4, 2014.

       IT IS SO ORDERED this 14th day of May, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.